DETAILED ACTION
This communication is a Non-Final Rejection Office Action in response to the 10/15/2021 filling of Application 17/502,153.  Claims 1-20 are now presented.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1 and 11 recite “computing one or more environmental risk factors based on the environmental risk data…comprising at least one selected from a group consisting of a cumulative disease risk over a period of time and an integral of a cumulative disease risk over a period of time”  The claims go on to recite “using a training dataset comprising occurrence or non-occurrence of disease and environmental risk factors comprising the cumulative disease risk and the integral of the cumulative disease risk”.  In the first computing step, only one of a  cumulative disease risk over a period of time and an integral of a cumulative disease risk are required to be computed.  However, in the second computing step both of the cumulative disease risk over a period of time and an integral of a cumulative disease risk are required to be used int eh computation.  The claims that depend from claims 1 and 11 do not cure the deficiencies of the parent claims and are also rejected.  Appropriate correction is required.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

When considering subject matter eligibility under 35 U.S.C. 101, in step 1 it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, in step 2A prong 1 it must then be determined whether the claim recites a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).  If the claim recites a judicial exception, under step 2A prong 2 it must additionally be determined whether the recites additional elements that integrate the judicial exception into a practical application.  If a claim does not integrate the Abstract idea into a practical application, under step 2B it must then be determined if the claim provides an inventive concept. 
In the Instant case Claims 1-10 are directed toward a method for computing the probability of the onset of a disease for a crop.  Claims 11-20 are directed toward a method for computing the probability of the onset of a disease for a crop.  As such, each of the Claims is directed to one of the four statutory categories of invention.  
The 2019 Preliminary Examination Guidance (2019 PEG), explains that in step 2A prong 1 examiners are to evaluate claims to determine if they recite an abstract idea.  The guidance explains that claims that recite mathematical concepts, mental processes, and methods of organizing human activity recite abstract ideas.  As per step 2A prong 1 of the eligibility analysis, claim 1 recites the abstract idea of performing an analysis on received data to determine a risk for onset of a disease which is abstract as it can be performed mentally.  The elements of Claim 1 that represent the Abstract idea include:

computing one or more environmental risk factors based on the environmental risk data, the one or more environmental risk factors comprising at least one selected from a group consisting of a cumulative disease risk over a period of time and an integral of a cumulative disease risk over a period of time; 

computing, by a trained model of disease probability, a probability of onset of a particular disease for the crop on the field based on the one or more environmental risk factors, the trained model of disease probability having been trained using a training dataset comprising occurrence or non-occurrence of disease and environmental risk factors comprising the cumulative disease risk and the integral of the cumulative disease risk, wherein the environmental risk factors are used as training inputs and said occurrence or non-occurrence of disease is used as training outputs; 

Under its broadest reasonable interpretation, these recitations are directed toward concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  Other than reciting “by a processor”, nothing in the claim element precludes the steps from practically being performed in the human mind.  Both of the computing steps can be performed in the human mind, or by a human using a pen and paper.

Under step 2A prong 2 the examiner must then determine if the recited abstract idea is integrated into a judicial exception.  The 2019 PEG states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
In the instant case, this judicial exception is not integrated into a practical application. In particular, the Claim 1 recites the following additional elements:

A method comprising: 
receiving environmental risk data relating to a crop on a field; 
based on the on the probability of onset of the particular disease, sending, to an application controller, one or more scripts, wherein the one or more scripts are executed by the application controller to cause an implement on the field to release at least one selected from the group consisting of: 
water, nutrients, insecticide, and herbicide.
Claim 11 recites the following additional elements:
One or more computer-readable non-transitory media storing instructions that, when executed by one or more processors to perform the recited steps
The computer elements are recited at a high level of generality and are considered generic computer components.  Practicing an abstract idea using generic computer components amounts to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.  Further, the receipt of environmental risk data is considered insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g) that states mere data gathering is insignificant extra-solution activity. 
Further, the additional elements of sending, to an application controller, one or more scripts, wherein the one or more scripts are executed by the application controller to cause an implement on the field to release at least one of water, nutrients, insecticide, or herbicide amounts to mere instruction to apply an exception.   MPEP 2106.05(f) states:

When determining whether a claim simply recites a judicial exception with the words "apply it" (or an equivalent), such as mere instructions to implement an abstract idea on a computer, examiners may consider the following:
(1) Whether the claim recites only the idea of a solution or outcome i.e., the claim fails to recite details of how a solution to a problem is accomplished. The recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not integrate a judicial exception into a practical application or provide significantly more because this type of recitation is equivalent to the words "apply it". See Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1356, 119 USPQ2d 1739, 1743-44 (Fed. Cir. 2016); Intellectual Ventures I v. Symantec, 838 F.3d 1307, 1327, 120 USPQ2d 1353, 1366 (Fed. Cir. 2016); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1417 (Fed. Cir. 2015). In contrast, claiming a particular solution to a problem or a particular way to achieve a desired outcome may integrate the judicial exception into a practical application or provide significantly more. See Electric Power, 830 F.3d at 1356, 119 USPQ2d at 1743.
By way of example, in Intellectual Ventures I v. Capital One Fin. Corp., 850 F.3d 1332, 121 USPQ2d 1940 (Fed. Cir. 2017), the steps in the claims described "the creation of a dynamic document based upon ‘management record types’ and ‘primary record types.’" 850 F.3d at 1339-40; 121 USPQ2d at 1945-46. The claims were found to be directed to the abstract idea of "collecting, displaying, and manipulating data." 850 F.3d at 1340; 121 USPQ2d at 1946. In addition to the abstract idea, the claims also recited the additional element of modifying the underlying XML document in response to modifications made in the dynamic document. 850 F.3d at 1342; 121 USPQ2d at 1947-48. Although the claims purported to modify the underlying XML document in response to modifications made in the dynamic document, nothing in the claims indicated what specific steps were undertaken other than merely using the abstract idea in the context of XML documents. The court thus held the claims ineligible, because the additional limitations provided only a result-oriented solution and lacked details as to how the computer performed the modifications, which was equivalent to the words "apply it". 850 F.3d at 1341-42; 121 USPQ2d at 1947-48 (citing Electric Power Group., 830 F.3d at 1356, 1356, USPQ2d at 1743-44 (cautioning against claims "so result focused, so functional, as to effectively cover any solution to an identified problem")). 

In the instant case, the claims attempt to cover any solution to the identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not integrate a judicial exception into a practical application or provide significantly more because this type of recitation is equivalent to the words "apply it”.  For example, the claims do not state how the application controller causes an implement on the field to release the recited water, nutrients, insecticide, or herbicide.  As such, the broadly recited step does not integrate a judicial exception into a practical application or provide significantly more.
Accordingly, the combination of the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  

In step 2B, the examiner must be determined whether the claim adds a specific limitation other than what is well-understood, routine, conventional activity in the field - see MPEP 2106.05(d).  In the instant case, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the processor to perform the recited steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  
Further, the claims do not state how the application controller causes an implement on the field to release the recited water, nutrients, insecticide, or herbicide.  As such, the broadly recited step does not integrate a judicial exception into a practical application or an inventive concept.
Further, MPEP 2106.05(d) states receiving or transmitting data over a network, is conventional when claimed generically (see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)).  
Further, Claims 2-10 further limit the Abstract idea already rejected in claims 1 and 11.  
Accordingly, the Examiner concludes that there are no meaningful limitations in claims 1-10  that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.  Claims 11-20 recite similar limitation to those recited in claims 1-10 and are rejected for similar reasons.  
Further, the analysis above applies to all statutory categories of invention.  As such, the presentment of claims 1-11 otherwise styled as a system, for example, would be subject to the same analysis.   

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 6. A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1 and 11 are provisionally rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1, 8 of U.S. Patent No. US 11,151,500 B1. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1, 11 would be obvious in view of the claims 1, 8 in patent US 11,080,640 B1. 
Claims 1 and 11 have minor differences between representative claims 1 and 8 and do not distinguish the overall appearance of one over the other. Claims 1 and 11 of instant application recites minor differences from claims 1 and 8 including “cause an implement on the field to release at least one selected from the group consisting of: water, nutrients, insecticide, and herbicide.”
It is well settled that it is unobviousness in the overall appearance of the claimed design, when compared with the prior art, rather than minute details or small variations in design as appears to be the case here, that constitutes the test of design patentability. See In re Frick, 275 F.2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, 286 F.2d 610, 128 USPQ 539 (CCPA 1961).

Pertinent Art not relied upon in a rejection

Ethington US 20160078570 A1 -  computer-implemented method for managing crop harvesting activities is implemented by a harvest advisor computing device in communication with a memory. The method includes receiving an initial date of a crop within a field, receiving an initial moisture value associated with the crop and the initial date, and receiving a target harvest moisture value associated with the crop. The method also includes receiving field condition data associated with the field. The method further includes computing, by the harvest advisor, a target harvest date for the crop based at least in part on the initial date, the initial moisture value, the field condition data, and the target harvest moisture value, and displaying the target harvest date for the crop to the grower for harvest planning. The target harvest date indicates a date at which the crop will have a present moisture value approximately equal to the target harvest moisture value.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE D HATCHER whose telephone number is (571)270-5321. The examiner can normally be reached Monday-Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEIRDRE D HATCHER/Primary Examiner, Art Unit 3683